MEMORANDUM OPINION
No. 04-03-00079-CV
THIRTY THOUSAND SEVENTY-SIX DOLLARS AND NINETY CENTS ($30,076.90)
United States Currency, One (1) 1997 Ford Aerostar Van and Certain Property,
Appellants
v.
The STATE of Texas,
Appellee
From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-14172
Honorable David Peeples, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	April 23, 2003
DISMISSED
	A notice of appeal was filed on November 4, 2002.  On January 14, 2003, this court was
notified by the trial court clerk that the clerk's record was late because appellants had failed to pay
or make arrangements to pay the clerk's fee for preparing the record.  On March 20, 2003, we
ordered appellants to provide written proof to this court stating that either the clerk's fee had been
paid, arrangements had been made to pay the clerk's fee, or to show that appellants were entitled
to appeal without paying the clerk's fee.  Appellants did not respond.  Therefore, the appeal is
dismissed for want of prosecution. See Tex. R. App. P. 42.3(c).  Costs of appeal, if any, are taxed
against appellants.
							PER CURIAM